Citation Nr: 18100225
Decision Date: 03/30/18	Archive Date: 03/30/18

DOCKET NO. 14-27 453
DATE:	March 30, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	3
 
REMANDED ISSUES
Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability. 
Entitlement to a disability rating in excess of 10 percent for a left knee disability. 
Entitlement to a disability rating in excess of 10 percent for a right knee disability.
INTRODUCTION
The Veteran served on active duty in the United States Army from June 1976 to June 1979 and from February 1987 to May 1990.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  
The Veteran asserts that he is entitled to increased ratings for his lumbar spine and bilateral knee disabilities.  
In August 2016, the Board remanded the claim for updated VA examinations.  The Board noted that the Veterans most recent VA examination was conducted in August 2011 and that subsequent medical records showed worsening of his disabilities.  
In a September 2016 letter, the VA contractor stated that the Veteran was scheduled for a VA examination and listed the date, time, and location.  The letter was sent to an address on Kirkman Street.  The Veteran failed to appear for the September 2016 VA examination.  In November 2016, the RO noted that the Veterans address changed to a different address on Kirkman Street.  The following examination request included the Veterans updated address.  In January 2017, the VA contractor provided documentation that the Veteran failed to report for examinations in December 2016 and January 2017. 
As noted above, the Veterans address changed during the period of appeal.  While the September 2016 letter included the date, time, and location of the VA examination, it was not sent to the Veterans current address.  The evidence of record does not indicate that a letter notifying the Veteran of the date, time, and location of the subsequent VA examinations was sent to the Veterans current address.  Therefore, the Board finds that the Veteran should be afforded a final opportunity for an additional examination.  
 
The matters are REMANDED for the following action:
1. The RO or AMC should verify the Veterans current address of record, as it is not clear if the Veteran has yet to receive proper notification of a scheduled examination.  
2. Then, the RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veterans claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).
3. Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veterans service-connected lumbar spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The VA examiner is asked to: 
(a) Identify all lumbar spine pathology found to be present, specifically to include degenerative joint disease and intervertebral disc syndrome (IVDS).  
(b) Provide all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.
 (c) Provide the Veterans lumbar spine range of motion in degrees and indicate whether there is objective evidence of pain on motion.  
(d) Indicate whether his lumbar spine exhibits weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive use. 
(e) Specifically indicate whether there is any additional limitation in range of motion or functional impairment during flare-ups or upon repetitive use.  To the extent possible, express any additional degrees of limited motion of the Veterans low back.  
(f) Determine whether the Veterans IVDS of the lumbar spine has been productive of any incapacitating episodes, and if so, the frequency and duration of those episodes, categorized by year.
(g) Identify any evidence of radiculopathy or other nerve involvement due to the service-connected lumbar spine disability.  In doing os, reconcile the opinion with the Veterans report of radicular pain into the right buttock on the August 2011 VA examination but with an assessment of no lumbar radiculopathy.  If associated neurological pathology is present, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.  
Also comment on the presence and severity of any related bowel or bladder problems.  
A complete rationale must be provided for all opinions offered, and if the examiner cannot offer an opinion without resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence/information, if any, would allow for a more definitive opinion.
4. Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veterans service-connected bilateral knee disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The VA examiner is asked to: 
(a) Identify all right and left knee pathology found to be present.    
(b) Provide all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.
(c)  Indicate whether his knees exhibit weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive use.
Specifically indicate whether there is any additional limitation in range of motion or functional impairment during flare-ups or upon repetitive use.  To the extent possible, express any additional degrees of limited motion of the Veterans knees.   
(d) State whether there is any evidence of recurrent subluxation or lateral instability of the right and left knees, and if so, to what extent.  
A complete rationale must be provided for all opinions offered, and if the examiner cannot offer an opinion without resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence/information, if any, would allow for a more definitive opinion.
5. Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veterans satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.







 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. N. Nolley, Associate Counsel

